*19OPINION ON MOTION FOR REHEARING
On motion for rehearing, appellant has complained that this Court erred in not specifically addressing and granting appellant’s points of error numbers two and four. While we believe our original opinion disposed of these points, we now hold that appellant’s points of error numbers two and four are overruled. In overruling these points of error, we note that the matters set forth therein were never presented to the trial court and, therefore, are not now before this Court. See PGP Gas Products, Inc. v. Fariss, 620 S.W.2d 559 (Tex.1981); O’Shea v. Coronado Transmission Co., 656 S.W.2d 557 (Tex. App. — Corpus Christi 1983, writ ref’d n.r. e.).